Citation Nr: 1741040	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  06-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected low back disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to August 29, 2006.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1984 to July 1985. 

This appeal to the Board of Veterans' Appeals (Board) initially arose from a February 2005 rating decision in which the RO in Los Angeles, California, inter alia, denied the Veteran's claim for a rating in excess of 20 percent for his service-connected lumbar spine disability.  In April 2005, the Veteran filed a notice of disagreement (NOD) as to the denial of his increased rating claim.  A statement of the case (SOC) was issued in July 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2006.  

Jurisdiction was subsequently transferred to the RO in Boise, Idaho.

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  Given the Veteran's testimony regarding the improper characterization and evaluation of his service-connected lower back disability, previously characterized as lumbosacral strain, in March 2009, the Board characterized the disability more broadly, as now reflected on the title page. 

In March 2009, the Board remanded the claim for a rating in excess of 20 percent for lower back disability prior to November 3, 2004, and for a rating in excess of 30 percent for lower back disability from November 3, 2004, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC, awarded a 30 percent rating for the Veteran's low back disability for the period prior to November 3, 2004, but continued to deny a rating in excess of 30 percent for the entire period under consideration (as reflected in a November 2010 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration. 

In March 2011, the Board, again, remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2012 SSOC) and returned the matter on appeal to the Board for further consideration.

In a June 2012 decision, the Board denied the Veteran's claim for a disability rating in excess of 30 percent for the low back disability from August 25, 2003, the date of receipt of the increased rating claim, to November 9, 2003, but granted a 40 percent rating, effective November 10, 2003.  The Board also remanded a claim for a TDIU due to the service-connected low back disability-deemed to have been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)-for additional development. 

The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court granted a Joint Motion filed by representatives for both parties, vacating that portion of the June 2012 decision in which the Board denied a rating in excess of 30 percent from August 25, 2003 to November 9, 2003, and denied a rating in excess of 40 percent from November 10, 2003, and remanding the matter of higher ratings to the Board for further proceedings consistent with the Joint Motion. 

Thereafter, in January 2014, the Board remanded the matter of increased ratings for the back disability for additional evidentiary development.  After accomplishing further action, in a March 2014 rating decision (issued in April 2014) the RO, inter alia, denied service connection for an acquired psychiatric disability, including PTSD.  In April and May 2014, the Veteran filed an NOD with the denial of service connection for a psychiatric disorder.  Subsequently, in a June 2016 rating decision, the RO, inter alia, granted service connection for major depressive disorder (MDD) evaluated as 30 percent disabling, effective April 26, 2011.  The RO also awarded a TDIU, effective August 29, 2006.  Later that month, the Veteran filed a NOD with the rating  and effective date assigned for MDD, as well as the effective date assigned for the TDIU, and a SOC was issued in July 2016.  In August 2016, the Veteran filed a substantive appeal as to the issue of the effective date of the TDIU only. 

With regard to the current characterization of the TDIU issue on appeal, although the RO has characterized the issue concerning TDIU as an earlier effective date issue, the RO adjudicated the issue as an evaluation claim, and in the Board's June 2012 Remand, it was noted that a Rice TDIU claim was before the Board, as having been filed as a component of the claim for an increased rating for a low back disability in August 2003.  Therefore, because the RO determined that the Veteran was not found to be unemployable until August 29, 2006, the issue of entitlement to a TDIU prior to August 29, 2006, is still before the Board and in appellate status.   As such, the TDIU claim is also more appropriately characterized as a claim for a TDIU prior to August 29, 2006, rather than a claim for an earlier effective date for a TDIU.  Thus, the Board has recharacterized the TDIU claim, as reflected on the title page.
In the March 2014 rating decision (issued in April 2014), the RO also proposed to sever service connection for degenerative disc disease and lumbar spinal stenosis, as well as radiculopathy affecting the right and left lower extremities.  The Veteran subsequently filed a NOD as to the proposed reductions and requested an RO hearing regarding those matters, which was held in September 2013.  The severance of service connection was accomplished in an October 2014 rating decision, effective January 1, 2015.  The Veteran filed a NOD in August 2015 and a SOC was issued in March 2016.  However, in a June 2016 rating decision, the RO found clear and unmistakable error in the October 2014 rating decision severing service connection for degenerative disc disease and lumbar spinal stenosis, and radiculopathy affecting the right and left lower extremities, and thus, restored service connection for these disabilities. 
In July 2015, the Board, again, remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC addressed only the issue of a higher rating for low back disability and continued to deny the claim (as reflected in a December 2016 SSOC) and returned the matter on appeal to the Board for further consideration.

In a December 2016 rating decision, the RO awarded a 40 percent rating from August 25, 2003, the receipt date of the initial claim for a higher rating.  Despite this grant, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  This matter, therefore, remains on appeal before the Board.

With regard to the matter of representation. the Board notes that, although the Veteran was previously represented by the Military Order of the Purple Heart of the U.S.A. (MOPH), in September 2011, MOPH submitted a written motion to revoke its Power of Attorney.  MOPH also certified that a copy of the motion was mailed to the Veteran, in compliance with 38 C.F.R. § 20.608 (b) (2016).  In September 2013, the Veteran granted a power-of-attorney in favor of Veterans of Foreign Wars of the United States (VFW) with regard to the claims on appeal.  However, in September 2016, prior to recertification of the appeal to the Board, the VFW submitted a written motion to revoke its Power of Attorney due to the Veteran's "pattern of abusive behavior towards the employees" at the Boise RO.  See 38 C.F.R. § 14.631.  The letter was sent to the Veteran and it was not returned as undeliverable, and he was given ample time to appoint a new representative.  Accordingly, as the Veteran has not appointed a new representative, the Board recognizes the Veteran as now proceeding pro se in this appeal

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


As a final preliminary matter, the Board notes that, in a January 2017 statement, the Veteran raised  petitions to reopen the claims for service connection for a neck disorder and weight gain, claimed as secondary to the service-connected low back disability, as well as a claim for service connection for gall bladder and digestive issues. As those matters have not  been adjudicated by the AOJ, they are not properly before the Board.  Hence, they are referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits; 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

Initially, the  Board notes that, in January 2017-after the after the issuance of the December 2016 SSOC but prior to recertification of these issues to the Board-the Veteran submitted a December 2016 private treatment prescribing bed rest due to the Veteran's low back disability, among other disabilities.  Therefore, a supplemental statement of the case (SSOC) addressing that evidence must be furnished to the Veteran, and his representative, if any, as provided in 38 C.F.R. § 19.31.  See 38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  

The Board also finds that further development in this appeal is warranted on the matter of the Veteran's entitlement to a TDIU prior to August 29, 2006.  

Notably, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the Veteran can receive an extra-schedular TDIU.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extra-schedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

As noted in the March 2013 Joint Motion, the parties agreed that the Board should consider and discuss whether the disabling side effects of the Veteran's lower back pain medication warrants a higher rating either on a schedular or extra-schedular basis, or at least for purposes of determining whether Veteran is entitled to a TDIU rating.  

In January 2014, the Board remanded the claim in accordance with the Joint Motion.  In response to the denial of a higher rating for his low back disability in the December 2016 SSOC, the Veteran filed a January 2017 statement on a NOD form addressing the denial of a higher rating for his low back disability, and contending that the VA has not considered an extra-schedular rating for his weight gain, high blood pressure, arrhythmia, bilateral hip condition, allergies, and side effects caused by medications to treat his low back disability.  

The  AOJ has not yet addressed these matters in the first instance, and, for the period prior to August 29, 2006, the Veteran's disability has not met the percentage requirements for a schedular TDIU, set forth in § 4.16(a).  Therefore, a remand is  warranted for the AOJ to consider the issues of entitlement to a TDIU on an extra-schedular basis prior August 29, 2006, to include any appropriate development and referral to the Director under 38 C.F.R. § 4.16(b), as well as whether the procedures to award a higher rating on an extra-schedular basis are invoked, pursuant to38 C.F.R. §  3.321.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the AOJ).  

However, prior to such consideration, to ensure that all due process requirements are met, and that the record is complete with respect to all claims , the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has not been receiving treatment from any VA Medical Center (VAMC), and that records were last requested in March 2016; however, records may exist since the last request.  Hence, the AOJ should request all pertinent VA treatment records dated since March 2016.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.  As noted, adjudication of the claims must include consideration of all pertinent evidence-to particularly include the evidence referenced above that was associated with the claims file prior to certification to the Board but not considered, as well as all evidence received pursuant to this remand.  


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the West Los Angeles and Long Beach Health Care Systems (and any associated facility(ies))all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any other notification and/or development action deemed warranted, adjudicate the remaining higher rating and TDIU claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include consideration of whether the procedures for referral for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321 and/or § 4.16(b), respectively, are invoked).  

6.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran an SSOC that includes citation to and discussion of any additional legal authority considered (to include 38 C.F.R. § 3.321 and § 4.16(b)), along with clear reasons and bases for all determinations, and afford him an  appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


